107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert COOK, Plaintiff, Appellant,v.Michael HEAVEY, et al., Defendant, Appellees.
No. 96-1606.
United States Court of Appeals, First Circuit.
Dec. 23, 1996.

Robert Cook on brief pro se.
Joslin Ham Murphy on brief for appellees, Town defendants.
Scott Harshbarger, Attorney General, and William J. Duensing, Assistant Attorney General, Criminal Bureau, on brief for appellees, State defendants.
D.Mass.
AFFIRMED.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant appeals the dismissal of his second amended complaint for failure to state a claim.  Reviewing the dismissal de novo, and upon consideration of the parties' briefs and the record, we agree with the district court's analysis and affirm substantially for the reasons set forth in Judge Keeton's thorough memorandum order.  There was no abuse of discretion in the court's decision to dismiss the complaint without affording plaintiff another opportunity to amend.


2
Affirmed.